Detailed Action
Summary
1. This office action is in response to the after Ex Parte Quayle action filed on December 16, 2021. 
2. Claims 1-25 are pending and has been examined. 
3. claims objection have been withdrawn.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on August 17, 2020 are acceptable. 
Allowable subject matter
6. Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “choosing capacitors with capacitances permitting to obtain desirable values of said power transmission from said voltage source of alternating current to said load; - forming a capacitor device with said capacitors and with first and second output terminals; - connecting said second output terminal of said capacitor device in series with said load through at least an operating switching device in off state; - connecting said in series circuit to said voltage source through said first output terminal of said capacitor device; - connecting said capacitor device in parallel with said voltage source through said first and second output terminals and at least an additional switching device in on state or connecting said capacitor device in parallel with said voltage source through said first and second output terminals and a first and a second additional switching devices in on state; - switching on said voltage source, then, after a delay time, switching on said operating switching device, then switching off said additional switching device or switching on said voltage source, then, after said delay time, switching on said operating switching device, then switching off said second additional switching device; 30 - controlling said power transmission to said load by switching on and switching off said additional switching device or controlling said power transmission to said load by switching on and switching off said second additional switching device."
 In re to claim 2, claim 2 the prior art fails to disclose or suggest the emboldened and italicized features recites “choosing capacitors with capacitances permitting to obtain desirable values of said power transmission from said voltage source of alternating current to said load; - forming a capacitor device with said capacitors and with first and second output terminals; - connecting said second output terminal of said capacitor device in series with said load through at least an operating switching device in off state and a bridge rectifier, or connecting said second output terminal of said capacitor device in series with said load through said bridge rectifier and said at least an additional switching device in off state; - connecting said in series circuit to said voltage source through said first output terminal of said capacitors device; - connecting said capacitor device in parallel with said voltage source through said first and second output terminals and at least an additional switching device in on state or connecting said capacitor device in parallel with said voltage source through said first and second output terminals and a first and a second additional switching devices in on state; - switching on said voltage source, then, after a delay time, switching on said operating switching device, then switching off said additional switching device or switching on said voltage source, then, after said 31delay time, switching on said operating switching device, then switching off said second additional switching device; - controlling said power transmission to said load by switching on and switching off said additional switching device or controlling said power transmission to said load by switching on and switching off said second additional switching device.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3,5,7,9,11,21 and 23, claims 3,5,7,9,11,21 and 23 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 4,6,8,10,12-20, 22 and 24-25, claims 4,6,8,10,12-20, 22 and 24-25 depend from claim 11, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mantock “2012/0112732” discloses to control AC electric power to a load, to have the load perform in some desirable way, perhaps to control light levels or to control the speed of an induction motor, has been achieved by various means. AC electric power has been controlled by varying voltage and current by the use of resistance or a combination of resistance and electronics. 
Cote “4447765” discloses to low voltage power supplies and more particularly to a capacitively ballasted circuit providing low voltage to an incandescent lamp.
Weber “20140300190” discloses to low-voltage DC power supply for electronic communication devices able to be used in a medium-voltage part of a power line carrier communication system.
Contact information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839